Citation Nr: 0927020	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  04-43 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for old, healed scars of 
the right cornea.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1942 to July 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Veteran requested a hearing before the Board, but later 
requested that hearing to be cancelled in January 2008.

In April 2008, the Board remanded this claim for additional 
development.  As stated in the April 2008 remand, the issue 
of entitlement to service connection for residuals of a left 
eye injury, to include scarring, is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Although the Board sincerely regrets another remand of this 
matter, the development directed by the Board in its last 
remand was not accomplished.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

In the April 2008 remand, the AMC was instructed to afford 
the Veteran a VA examination of the right eye.  The examiner 
was directed to consider all symptoms of the Veteran's visual 
problems in the right eye, and was to describe each of the 
Veteran's complaints about his right eye, including 
complaints of pain and vision problems due to dark spots or 
shadows.  For each described complaint, the examiner was to 
state whether it was at least as likely as not that the 
complaint was a residual of the right eye injury incurred in 
August 1943.

The Veteran was afforded a VA examination in August 2008.  
The examiner stated there was no eye pain history and that 
the Veteran had no visual symptoms.  It was noted that no 
medical records were available for review.  The examiner did 
note that the Veteran sometimes saw "shadows," but stated 
that otherwise the Veteran had no other ocular symptoms.  The 
examiner opined that the Veteran's cataracts and pterygium 
were not caused by or a result of his 1943 eye injury but his 
corneal scars were caused by a result of the in-service 
injury.  An addendum statement was added indicating that the 
claims file was reviewed after the examination, but review of 
the file did not change the examiner's opinion.  An 
additional addendum opinion was obtained in April 2009, in 
which the examiner stated the claims file was reviewed and 
opined that the Veteran's vision was not affected by the 
corneal scars but by his cataracts.

The examination in August 2008 stated that the Veteran had no 
eye pain, and no other symptoms.  All opinions obtained, 
including the two subsequent addendum opinions, are based on 
the information in the August 2008 examination.  The Veteran 
has indicated in multiple statements throughout the course of 
the appeal that he has numerous symptoms, including eye pain, 
dark spots, shadows, and headaches.  Additionally, the Board 
indicated in the April 2008 remand that these specific 
symptoms were to be assessed by the examiner.

In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court 
found that a medical opinion was inadequate when it did not 
address all aspects of a claim when the medical examiner was 
directed to do so by the Board.  Therefore, the Veteran 
should be afforded a VA examination, and a complete opinion 
must be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  Afford the Veteran a VA examination of 
the right eye.  The examiner should be 
provided with a copy of the April 2008 
Remand, this Remand, and the claims 
folder. 

Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.

The examiner should review August 1943 
service medical records and relevant post-
service clinical records, including the 
reports of 1947 and 1975 findings relevant 
to the Veteran's right eye.  Then, the 
examiner should describe any and all 
manifestations of residuals of right eye 
injury incurred in August 1943, including 
any functional impairment of vision, in 
order to ascertain the nature and etiology 
of any current disability involving the 
right eye.  All visual impairment and 
other residual disability affecting the 
right eye due to inservice exposure injury 
should be identified.  The examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent or 
greater) that any current left eye 
disorder is etiology related to the 
Veteran's in-service eye injury or to any 
other circumstances of his service.  

The examiner should particularly describe 
and address each of the Veteran's 
complaints about his right eye, including 
complaints of pain and vision problems due 
to "dark spots" or "shadows."  As to 
each described complaint, the examiner 
should state whether it is as likely as 
not that the complaint is a residual of 
the right eye injury incurred in August 
1943.  

2.  The AMC must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After completion of the above, the AMC 
should review the expanded record, and 
determine if the benefits sought can be 
granted.  If the issue remains denied, the 
Veteran should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



